Title: June 29. 1770. Fryday.
From: Adams, John
To: 


       Began my Journey to Falmouth in Casco Bay. Baited my Horse at Martins in Lynn, where I saw T. Fletcher and his Wife, Mr. French &c. Dined at Goodhues in Salem, where I fell in Company with a Stranger, his Name I know not. He made a Genteell Appearance, was in a Chair himself with a Negro Servant. Seemed to have a general Knowledge of American Affairs, said he had been a Merchant in London, had been at Maryland, Phyladelphia, New York &c. One Year more he said would make Americans as quiet as Lambs. They could not do without Great Britain, they could not conquer their Luxury &c.
       Oated my Horse and drank baume Tea at Treadwells in Ipswich, where I found Brother Porter and chatted with him 1/2 Hour, then rode to Rowley and lodged at Captn. Jewitts.—Jewitt had rather the House should sit all the Year round, than give up an Atom of Right or Priviledge.—The Governor cant frighten the People, with &c—
      